Citation Nr: 0502348	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-25 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to February 1969.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
decision of the Denver Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, rated 50 percent, and denied service connection for a 
heart condition claimed as secondary to PTSD.  In April 
2004, a video conference hearing was held before the 
undersigned, and in the same month the veteran submitted 
additional evidence directly to the Board with a waiver of RO 
initial consideration of such evidence.  On May 20, 2004, 
the Board granted the veteran's motion to advance his appeal 
on the Board's docket.  The case was before the Board on May 
28, 2004, when it was remanded for additional development.  


FINDINGS OF FACT

1.  Cardiovascular disease was not manifested in service or 
in the first postservice year; the preponderance of the 
evidence is against finding that the veteran's cardiovascular 
disease is related to service or to his service-connected 
PTSD.  

2.  The veteran's PTSD is manifested by periods of 
depression, nightmares and difficulty sleeping, 
hypervigilance, anger and irritability, and social 
detachment, isolation, and avoidance; occupational and social 
impairment with deficiencies in most areas due to symptoms of 
his PTSD, and inability to establish and maintain effective 
relationships, are not shown.  



CONCLUSIONS OF LAW

1.  Service connection for cardiovascular disease, claimed as 
secondary to PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2004).  

2.  A rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in June 2002 (prior to the decision appealed) 
correspondence from the RO, and in supplemental statements of 
the case (SSOC) issued in October 2003 and October 2004.  He 
was notified (in the June 2002 correspondence, in the August 
2002 decision, and in the SSOCs) of everything required, and 
has had ample opportunity to respond/supplement the record.  
Specifically, the correspondence and the SSOCs informed him 
of the allocation of responsibility of the parties to 
identify and obtain additional evidence in order to 
substantiate his claims.  

Regarding content of notice, an April 2003 statement of the 
case (SOC), and the October 2003 and October 2004 SSOCs 
informed the veteran of what the evidence showed.  He was 
advised by the June 2002 correspondence, and the SSOCs, that 
VA would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The same documents advised him of what the evidence 
must show to establish entitlement to the benefits sought, 
and what information or evidence VA needed from him.  While 
he was not advised verbatim to submit everything he had 
pertaining to his claims, the RO asked him to "[p]lease tell 
[VA] whether there is any additional information or evidence 
that you think will support your claim," and he was advised 
to submit, or provide releases for VA to obtain, any 
pertinent records.  Essentially, this was equivalent to 
advising him to submit everything pertinent, and everything 
submitted to date has been accepted for the record and 
considered.  

A Decision Review Officer reviewed the claim de novo (see 
April 2003 SOC).  VA has obtained all identified records it 
could obtain.  During the course of the appeal, a medical 
opinion pertinent to the issue of service connection for 
cardiovascular disease was obtained, and the veteran was 
afforded VA examinations.  Evidentiary development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  The Board finds it proper to proceed with 
appellate review.  It is not prejudicial to the appellant for 
the Board to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

Background

By the August 2002 decision now on appeal, the RO granted 
service connection for PTSD, rated 50 percent disabling, and 
denied service connection for a heart condition claimed as 
secondary to PTSD.  Since that time, the veteran's heart 
condition has been diagnosed as cardiovascular disease.  
Regarding the evaluation of the PTSD, the veteran essentially 
contends that the current severity of his PTSD warrants a 
rating in excess of 50 percent.  He also contends that his 
cardiovascular disease is causally related to his service-
connected PTSD.  

Service medical records include an August 1966 report of 
examination on the veteran's induction into service, 
indicating that his cardiovascular system was normal.  His 
blood pressure was 130/80.  In a January 1969 report of 
medical history on his separation from service, the veteran 
responded "yes" when asked if he ever had high blood 
pressure.  Elaborating on that response, the service examiner 
noted that the veteran's history, in pertinent part, included 
increased blood pressure, "off and on - labile."  The 
corresponding report of medical examination on his separation 
from service is negative for diagnosis or other clinical 
findings of a cardiovascular disorder, and the veteran's 
blood pressure was 128/74.  The remainder of the service 
medical records include clinic records showing that the 
veteran was treated for numerous medical problems on an 
outpatient basis.  The clinic reports are entirely negative 
for diagnosis or treatment of a cardiovascular condition.  

The earliest postservice medical evidence of record consists 
of VA medical center reports showing that the veteran was 
hospitalized in April 1988 after he suffered a heart attack.  
The diagnoses were acute inferior wall myocardial infarction; 
third degree heart block (secondary to the myocardial 
infarction), resolved; ventricular dysrhythmias, controlled; 
and coronary disease, severity undetermined.  The 
hospitalization records contain notation that the veteran had 
no previous history of heart disease or myocardial 
infarction, and his risk factors included his age, a 
cigarette smoking history of two packs daily for 20 years, 
hypertension, obesity, and a positive family history.  The VA 
hospitalization records are negative for showing any relation 
between the veteran's cardiovascular disorders and service.  

On VA examination in December 1991, it was noted that the 
veteran underwent quadruple coronary artery bypass graft 
(CABG) in November 1989.  He complained of sharp chest pain 
approximately twice monthly, and shortness of breath with 
fatigue on strenuous exertion.  The diagnoses were 
hypertension, status post myocardial infarction, coronary 
artery disease, angina pectoris, and arteriosclerotic heart 
disease (Class III).  The examination report is negative for 
notation of a relation between the veteran's cardiovascular 
disorders and service.  

VA outpatient records dated from July 1999 to July 2002 
indicate that the veteran participated in PTSD support groups 
and anger management programs that helped him cope with his 
PTSD symptoms.  The records generally show complaints of poor 
sleep and feelings of anxiety.  A December 2001 outpatient 
report indicates that it was the veteran's "first visit to 
the VA for PTSD [symptoms]."  He complained of sleep 
disturbance, "some" nightmares, and intrusive thoughts (all 
with combat themes).  Examination revealed that he was 
oriented times 4, with no evidence of psychotic process.  His 
depression was moderate and manageable.  He denied suicidal 
or homicidal ideation, and he had a "good social network."  
He related a recent experience when he became suicidal and 
homicidal after a woman with whom he had been having an 
affair left him to return to her boyfriend.  The report 
indicates that since his separation from service, the veteran 
had been involved in employment that was both aggressive and 
violent, but "[i]n his later years he is now seeking 
connection [with] others and desiring a relationship."  The 
social worker's assessment was chronic moderate PTSD.  A 
clinical report dated later in December 2001 shows further 
complaints of intrusive thoughts of combat experiences, 
nightmares, and psychic numbing.  The diagnosis was mild 
depression with a healthy expression of anger.  The veteran 
again denied suicidal or homicidal ideation, and he had a 
"good social support network of friends in his community."  

In a December 2000 letter, a VA physician (Dr. H.) reported 
that he treated the veteran at a cardiology clinic, and the 
veteran had a long history of hypertension and coronary 
artery disease, "having had an inferior myocardial 
infarction followed by a 4 vessel CABG in 1989."  Dr. H. 
stated:

Within the past two years, [the veteran] 
has been diagnosed with chronic [PTSD] 
which has apparently been present since 
he served in the Vietnam War.  Over the 
past year, the stress of his PTSD has 
aggravated his hypertension and coronary 
disease contributing to an increasing 
patter of angina and dyspnea on exertion.  

VA outpatient records dated in March 2002 show that the 
veteran was angry due to lack of close emotional 
relationships and his inability to trust others.  They also 
indicate his PTSD condition "appeared manageable."  An 
April 2002 outpatient record shows that he was "progressing 
well."  A June 2002 clinic report shows that fluoxetine was 
prescribed to alleviate PTSD symptoms, and that the veteran 
was "feeling considerably better than he had been before 
starting the medication."  The veteran appeared calmer, he 
was sleeping better, and he had "gotten over the rage he 
felt toward his old girlfriend."  A July 2002 outpatient 
report reflects that he was "beginning to understand the 
basis of his anger and sense of emotional numbness resulting 
from his combat experiences."  The assessment was chronic 
PTSD.  Another July 2002 clinic report shows complaints of 
worsening nightmares and emotional outbursts.  The examining 
social worker diagnosed chronic and complex PTSD, and noted 
that the veteran was oriented times 4, and with no evidence 
of psychotic process.  He denied suicidal or homicidal 
ideation, and denied other self-destructive behavior.  He was 
angry, but was "[within] normal limits at this time."  

The VA outpatient records dated from July 1999 to July 2002 
also reveal history of the veteran's April 1988 heart attack, 
as well as history of diagnoses of hypertension and coronary 
artery disease.  A July 1999 clinic report indicates that he 
quit smoking cigarettes, but a May 2002 report indicates he 
was "smoking again."  The outpatient records dated through 
July 2002 are negative for a relationship between the 
veteran's cardiovascular disease and service, and are 
negative for a relationship between his cardiovascular 
disease and PTSD.  However, in a May 2002 letter, Dr. H.  
stated:

[The veteran] is a patient of mine . . . 
.  He has combat related PTSD.  He also 
has coronary artery disease and had his 
first heart attack at the age of 32.  
Since stress can cause a heart attack, it 
is possible that the myocardial 
infarction is related to the PTSD.

On VA examination in August 2002, the veteran complained of a 
history of disrupted interpersonal relationships since his 
separation from service.  It was noted that he had his first 
postservice treatment for PTSD in December 2001.  He 
continued in individual sessions on a regular basis and 
attended an anger management group.  The veteran reported 
that Prozac offered some "helpfulness" in alleviating his 
PTSD symptoms.  The veteran also complained of nightmares 
involving his experiences Vietnam.  He stated that 
irritability and rage had been major issues through the years 
in his work and family relationships.  His described PTSD 
symptoms including rage, intrusive thoughts about his war 
experiences, nightmares, and suicidal and homicidal thoughts 
that occurred "off and on" over the years.  He felt 
emotionally numb in terms of intimate relationships, although 
"he was able to deal with people."  He reported long 
standing difficulty with road rage and intolerance of other 
people, but he "has not isolated himself from mixing with 
people."  He also stated that he was hypervigilant and 
startled easily, although the severity of those symptoms 
lessened when he began a course of medication.  The veteran 
opined that the stress of his combat experience and his PTSD 
symptoms were significant in his having a heart attack at the 
age of 41.  The physician, however, stated that "I am 
unaware of any evidence for this kind of connection other 
than the general view that distressing situations in life 
might contribute to such heart problems."  Examination 
revealed that the veteran's appearance was neat and clean.  
There was no evidence of hypervigilance in the examination 
situation.  His rate of speech was normal, and there was no 
indication that his mood was elevated or depressed.  The 
examiner noted that the veteran was amused at certain things 
during the examination, and he demonstrated a good range of 
affect.  There was no evidence of a thought disorder or brain 
organicity.  The veteran stated that he was distressed with 
his experiences managing his rage and intrusive thoughts.  He 
gave a history of having a significant change in the way he 
looked at life in response to his military experience.  The 
examiner stated that the veteran's PTSD symptoms did not 
render him unable to work, but they greatly interfered with 
his ability to maintain ongoing employment.  The diagnosis 
was chronic and recently problematic PTSD; the Global 
Assessment of Functioning (GAF) score was 54.  

VA outpatient records dated from August 2002 to July 2004 
reveal treatment the veteran continued to receive for PTSD 
symptoms.  The records reflect that anger management programs 
continued to help the veteran cope with his PTSD symptoms, 
and that anxiousness and irritability were his most prominent 
PTSD symptoms.  A September 2002 outpatient record reveals 
that the veteran appeared despondent because he could not 
move to Texas as he wished.  The examining social worker 
reported that the veteran appeared more sad than depressed, 
and he needed help separating his PTSD symptoms from life 
circumstances.  It was noted that he demonstrated "good 
insight, judgment, and impulse control following exacerbated 
[symptoms] in crisis."  A February 2003 record notes that 
the veteran described prior thoughts of suicide (but he 
expressed no plan) because he was "tired of being tired."  
The social worker reported that the veteran was very anxious 
about the "world situation," and he demonstrated 
generalized tension "expressed in anxiety."  The veteran 
denied suicidal or homicidal ideation, and denied other self-
destructive behaviors.  He demonstrated depression and mild 
anxiety that was "manageable at this time."  An April 2003 
outpatient record indicates that he was angry over delays in 
the processing of his VA claims.  He expressed remorse, 
however, "in that he has been working on emotional control 
and being able to express his needs [without] outbursts."  A 
May 2003 outpatient report shows that he continued to suffer 
from nightmares, intrusive thoughts, anger, and 
hyperalertness.  The social worker stated that the veteran's 
most severe PTSD symptom was emotional numbing and distancing 
himself from others.  His PTSD symptoms had their "ups and 
downs frequently," and there were also problems with low 
self-esteem and a low sense of self-worth.  The social worker 
reported that the PTSD symptoms impacted the veteran every 
day, and they interfered with his ability to function 
socially, in employment situations, "and whatever he 
perceives as a potential relationship."  

In an April 2003 cardiac clinic outpatient record, Dr. H. 
reported that the veteran had more stress over the prior 
year, with higher blood pressure, angina, and increased 
dyspnea on exertion.  The veteran complained of chest pain 
and tightness with stress once weekly, which lasted 
approximately five minutes before resolving on its own.  The 
veteran stated that he smoked approximately 2 to 3 pack of 
cigarettes weekly.  The diagnosis was coronary artery 
disease, status post CABG, with "more chest pain past 
[year], seems related to PTSD."  

Dr. H. furnished another letter in March 2004, and again 
noted that the veteran has a long history of hypertension and 
coronary artery disease, and was diagnosed with PTSD as a 
result of service.  Dr. H. stated:

There is a growing body of literature 
that PTSD and stress can exacerbate 
hypertension and other coronary risk 
factors.  It is likely that the stress of 
[the veteran's] PTSD contributed to the 
development of his coronary disease and 
has exacerbated its progression.  He also 
has been unable to quit smoking, largely 
due to the continued stress of PTSD.  The 
PTSD, hypertension and smoking are 
affecting his coronary disease and are 
largely responsible for his ongoing 
symptoms of angina and dyspnea on 
exertion.  

A VA "Mental Health Treatment Plan" dated in July 2004 
contains a summary of functional assessment showing that the 
veteran was alert and attentive, and oriented times 3.  His 
grooming was appropriate, he was cooperative and reasonable, 
and his speech was of normal rate and rhythm.  His affect was 
flat, his mood was anxious, and his affect was congruent with 
his mood.  No perceptual disturbance was noted, and the 
veteran's thought process and association were normal and 
coherent.  There was no unusual thought content such as 
delusions or obsessions.  There was no suicidal or violent 
ideation.  His insight was good and his judgment was 
impulsive.  His recent and remote memory were described as 
impaired.  The veteran complained of recurrent and intrusive 
distressing memories and dreams.  He described avoidance of 
thoughts and feelings, and places and people.  He complained 
of a markedly diminished interest in significant activities, 
and he had feelings of detachment and estrangement from 
others.  He also had a sense of a foreshortened future.  He 
complained of irritability and outbursts of anger, difficulty 
concentrating, and difficulty falling asleep and staying 
asleep.  He also reported hypervigilance and an exaggerated 
startle response.  The diagnosis was recurrent major 
depression and PTSD, and the GAF score was 45.  

On VA examination in September 2004, it was noted that the 
veteran was living in his truck in the middle of a national 
forest since May 2004.  He stated that he had accepted an 
invitation from a woman in Florida who asked him to live in 
her home and help her care for her mother who had Alzheimer's 
disease.  That arrangement apparently lasted approximately 
eight months and ended when the woman evicted him from her 
home.  The veteran stated that he typically awakens between 
4:30 and 5 a.m. after lying awake for a period of time.  He 
tended to spend most of his time in his camper truck, he 
enjoyed listening to talk radio, and only traveled to town 
when necessary.  He typically had nightmares at least once 
monthly.  He maintained a high level of vigilance, and 
avoided confrontation by isolating himself from most people.  
He complained of panic attacks "of unclear frequency."  The 
panic attacks occurred on a daily basis when he helped care 
for the Alzheimer's patient in Florida, but they diminished 
substantially when he began living in the national forest.  
He stated that generally, his most difficult PTSD symptom was 
his irritable temper, and he reported that he had a very low 
frustration tolerance.  He admitted to a low level of 
depression for many years.  He stated that he had been 
suicidal in the past, but he denied current suicidal 
ideation.  He tended to worry a lot and think negatively.  He 
has difficulty concentrating when he feels overwhelmed and 
depressed.  Examination revealed that he was casually and 
appropriately dressed.  He was initially antagonistic, but 
eventually became more settled.  He was oriented in all 
spheres.  His mood was quite irritable, and his affect was 
primarily annoyed with the examination process and the "VA 
system" in general.  His short term memory was intact, and 
his thought processes were goal directed.  He denied suicidal 
or homicidal ideation as well as auditory or visual 
hallucinations.  His general mood was depressed and 
apathetic.  PTSD symptoms included generalized hyperarousal, 
increased irritability, difficulties with relationship and 
isolation, and mild but pervasive depression.  The examiner 
reported that the veteran was quite articulate and was 
employable in a setting in which he would have little contact 
with the public, no supervision, and clear expectations for 
performance.  The veteran did not show any interest in 
pursuing any form of mental health care, and was not taking 
any prescribed psychotropic medications.  The diagnosis was 
chronic and moderate PTSD, and narcissistic features.  The 
GAF score was 52.

Of record are two letters from the woman in Florida who 
invited the veteran to live in her home to help care for her 
ailing mother.  In a March 2004 letter, she reported that the 
veteran was currently living in her home, and "[s]ometimes 
it is wonderful being around [the veteran], on other 
occasions I wish he weren't here."  She stated that it was 
extremely difficult to watch the veteran "suffer through the 
seemingly uncontrollable symptoms of his illness."  She 
reported that the veteran indicated a desire to end his life 
on several occasions.  She noted that the veteran has a heart 
condition, and over a holiday "he ate many items that any 
heart patient should avoid and he ate in great quantities."  
She also reported that the veteran was smoking at least one 
pack of cigarettes daily.  She constantly had to remind the 
veteran to shower and shave.  He stayed at her home most of 
the time and "really hates to go out."  The veteran's 
stress level would get "out of control" when he joined her 
to go shopping.  He preferred to be alone even at home, and 
if she walked up behind him quietly he "jumps out of his 
skin."  She also indicated that he had a temper problem, 
especially with "road rage."  In her May 2004 letter, the 
woman reported that she recently evicted the veteran from her 
home because his PTSD symptoms had become intolerable.  He 
apparently had begun to lose his temper daily, and the 
symptoms prevented him from assisting her in care for her 
mother.  

At the April 2004 hearing, the veteran reiterated his 
contention that the symptoms of his PTSD warrant a rating in 
excess of 50 percent.  He also asserted that his PTSD 
symptoms are the cause of his cardiovascular conditions and 
have contributed to an increased pattern of angina.  He 
testified that he has recurrent nightmares approximately 
twice weekly, and he stated that he consistently wakes up 
"sweaty and cold" several times nightly.  He complained of 
suicidal thoughts "on the average of once a month, maybe 
once every 2 months."  He stated that when he was living in 
Florida he occasionally went out in public, but he disliked 
doing so because he cannot stand crowds and noisy 
environments.  

Of record is a September 2004 report from a VA physician who 
was asked to examine the veteran, review the record, and 
provide a medical opinion specifically regarding whether 
there is any relationship between the veteran's 
cardiovascular disease and the service-connected PTSD.  The 
physician reported that he reviewed the claims folder in 
detail, with particular attention given to the medical 
records, reports, and letters of Dr. H. (summarized above).  
The VA physician reported that the veteran recounted his 
heart attack in 1988, his CABG in 1989, and a second heart 
attack in 1989.  He complained of chest pain approximately 
three times weekly lasting up to five minutes.  The physician 
reported that the veteran's coronary risk factors included 
hypertension, obesity, and cigarette smoking.  Examination 
revealed that the veteran was obese, and it was noted that he 
"reportedly smokes cigarettes, more than two packs per day 
for something close to 40 years, that would be better than 40 
cigarettes per day."  The physician also reviewed in detail 
the three letters furnished by Dr. H. wherein Dr. H. related 
the veteran's cardiovascular problems, in part, to PTSD.  The 
VA physician also expressly included a list of 12 
"established risk factors for coronary heart disease," a 
list of six "emerging risk factors for coronary heart 
disease," and a list of 18 "other possible risk factors."  
The physician expressly stated, "significant by its absence 
from the very extensive list is PTSD and/or stress 
disorders."  The physician also discussed his own research 
of medical literature pertaining to relationships between 
PTSD and cardiovascular disorders.  After reviewing and 
summarizing his own research, the physician stated, "there 
is no question, I do not believe in the mind of any 
cardiologist that stress may indeed provoke angina pectoris 
and myocardial infarction in the context of it substrate, 
coronary arteriosclerosis."  The physician further reported:

The fundamental question posed in this 
particular case is whether or not PTSD 
caused coronary artery disease, and I 
submit that as of this date, no clearly 
established fundamental relationship 
between stress and the development of 
coronary artery disease over a period of 
time has been confirmed.  It is perfectly 
possible that some evidence will come 
forth in the future to answer this rather 
vexing question.  

Referring to this veteran's case, I would 
not[e] that he is a heavy smoker.  It is 
established by other references . . . 
that if a man smokes 20 cigarettes per 
day, he increases his risk of heart 
attack by approximately three-fold.  In 
this [veteran's] case, he smoked 40 
cigarettes per day, per his own history, 
for roughly 40 years.  Thus, he had a 
major risk factor there.  It is also 
evident that he is obese, that he has 
hypertrilgyceridemia, is male, and in the 
age group for coronary artery disease.

Thus, it is my opinion that he has risk 
factors that in and of themselves, quite 
aside from the presence of PTSD account 
for his having had myocardial infarction.  

Legal Criteria and Analysis - Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease (to include 
cardiovascular disease) becomes manifest to a degree of ten 
percent or more within one year from the date of separation 
from such service, such disease shall be presumed to have 
been incurred in or aggravated by service notwithstanding 
that there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Regarding the claim of service connection for cardiovascular 
disease, the evidence does not tend to establish that such 
disorder was manifested in service, or was manifested in the 
first postservice year.  Accordingly, service connection for 
cardiovascular disease on either a direct or presumptive 
basis is not warranted.  

The veteran's theory of entitlement to service connection for 
cardiovascular disease is essentially that such disability is 
secondary to his service-connected PTSD.  As to this 
contention, the evidence of record essentially contains only 
two competent (medical) opinions.  Dr. H. opines that "it is 
likely that the stress of [the veteran's] PTSD contributed to 
the development of his coronary disease and has exacerbated 
its progression."  Significantly, Dr. H.'s opinion as to the 
relationship between the veteran's cardiovascular disease and 
his PTSD is the only opinion of record supporting such a 
relationship.  What the record does not show is that Dr. H. 
had access to the claims file, or had the opportunity to 
review the veteran's medical history as evidenced by the 
claims folder.  Notably, the opinions expressed by Dr. H. are 
contradicted by the findings and opinion of the VA physician 
in September 2004, who performed a detailed review of the 
veteran's claims file (and who interviewed the veteran in 
person) and was thus familiar with the veteran's entire 
medical/mental health history clinically documented.  The 
September 2004 opinion by the VA physician emphatically 
reflects that the veteran's cardiovascular disease is not 
related to his PTSD.  The VA physician noted that he reviewed 
the claims folder in detail, including the service medical 
records, and postservice medical records and clinical 
findings (including Dr. H.'s treatment records and opinions 
regarding the nature and etiology of the cardiovascular 
disease).  The opinion of the September 2004 VA physician was 
relatively unequivocal in nature; and explained the 
underlying rationale.  

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical date, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Here, in weighing the 
respective medical opinions, the September 2004 VA reviewing 
physician's opinion reflects a full review of all medical 
evidence of record, including the clinical records and 
medical opinions provided by other VA and private medical 
professionals, including the reports and findings of Dr. H.  
In contrast to the opinions proffered by Dr. H., the 
September 2004 VA physician supported his opinions with 
detailed findings and rationale, and referred to supporting 
studies and medical texts.  Accordingly, the Board finds that 
the opinion of Dr. H. regarding the etiology of the veteran's 
cardiovascular disease is of less probative value than the 
opinion by the VA physician in September 2004.  The September 
2004 VA physician's opinion must be given greater probative 
weight, as it reflects a full review of all medical evidence 
of record, including the clinical records and statements 
furnished by Dr. H.; is couched in terms of greater 
certainty; cites supporting evidence and medical literature; 
and provides an explanation of the rationale for the opinion.

The September 2004 VA physician notes, in essence, that while 
stress is not known to cause coronary artery disease, it is 
well-recognized that stress may bring on a myocardial 
infarction in a person who already has coronary artery 
disease.  If that were the circumstance here, the veteran 
would have support for establishing service connection for 
his cardiovascular disease based on an aggravation theory 
(i.e., that service-connected PTSD aggravated nonservice-
connected cardiovascular disease, as evidenced by the 
myocardial infarction).  However, the September 2004 
consulting VA physician went on to say that in this case the 
veteran's other risk factors, smoking, obesity, age accounted 
for his myocardial infarction.  Thus, it may not be held that 
the PTSD aggravated the nonservice connected cardiovascular 
disease.  

The Board has reviewed the veteran's contentions.  His 
statements to the effect that his cardiovascular disease is 
related to his service-connected PTSD cannot by themselves 
establish that this is so.  As a layperson, he is not 
competent in matters requiring specialized medical knowledge, 
skill, training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The doctrine of resolving a reasonable doubt in the veteran's 
favor does not apply as the preponderance of the evidence is 
against the claim of service connection for a cardiovascular 
disorder claimed as secondary to service-connected PTSD.  

Legal Criteria and Analysis - Increased Rating

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.
A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign a evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

At the outset, it is noteworthy that this appeal is from the 
initial rating assigned with the grant of service connection, 
and that the RO has not assigned "staged ratings", but has 
assigned the current 50 percent rating for the entire appeal 
period.  The Board finds that the signs and symptoms of the 
veteran's service-connected PTSD have never during the 
appellate period exceeded those in the schedular criteria for 
a 50 percent rating under Code 9411.  Hence, "staged 
ratings" are not for consideration.  

The veteran's PTSD is essentially manifested by periods of 
depression, nightmares and difficulty sleeping, 
hypervigilance, anger and irritability, and social 
detachment, isolation, and avoidance.  VA examinations have 
not revealed occupational and social impairment with 
deficiencies in most areas due to PTSD symptoms listed in the 
schedular criteria for a 70 percent rating (outlined above).  
There are no demonstrated obsessional rituals, impaired 
speech, near-continuous panic or depression, spatial 
disorientation, neglect of personal appearance or hygiene, 
and the evidence does not demonstrate an inability to 
establish and maintain effective relationships.  
Significantly, the evidence reflects that the veteran 
apparently has at least some social contact with 
acquaintances.  

In short, the disability picture presented is not one 
consistent with the degree of severity needed to meet the 
schedular criteria for the next higher, 70 percent, rating 
(and does not approximate those criteria).  The preponderance 
of the evidence is against the claim, and it must be denied.


ORDER

Service connection for cardiovascular disease, claimed as 
secondary to PTSD, is denied.  

A rating in excess of 50 percent for PTSD is denied.  




	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


